ARMSTRONG, J.,
dissenting.
Because I disagree with the majority’s conclusion that, under the specific facts of this case, there was substantial evidence for the Board to have found that claimant was fired for violating a normal employment standard, I respectfully dissent.
The majority errs, I believe, when it agrees with employer that it was irrelevant whether, at the time of the firing, claimant was in violation of a normal employment standard. Quoting from employer’s brief, the majority states: “ ‘Claimant’s actions between the time of the union’s two notices did not affect employer’s reason for terminating claimant. * * * They were unknown to employer until after the termination.’ ” 153 Or App at 244. Employer did not receive the first notice from the union until after claimant had become current in his union obligations, however, even though the notice had been sent before claimant had made his payment. Hence, at all times that employer was involved, claimant was in compliance with the union’s dues requirements.
The majority states that employer’s action nevertheless was valid because claimant had violated his agreement with the union at one time, and that, under its agreement with the union, employer had no choice but to comply with the union’s request to fire claimant. If that were the case, however, it seems strange that employer would have called the union to confirm claimant’s status before firing him. I believe that it is logical to assume that, had employer received correct information from the union’s business agent, and had it known that claimant was in good standing with the union, employer would not have fired claimant.
The problem in this case is that the union’s left hand did not know what its right hand had been doing. Had the information been channeled properly, the union’s business *246agent would have been able to inform employer on December 21 that claimant had made the payment due under his agreement with the union and that employer should, therefore, disregard the letter requesting termination. The union’s letter of December 22, notifying employer of claimant’s compliance with his agreement, was the standard notification letter, but the union business manager added a handwritten acknowledgment that the termination letter had been sent in error. The note read: “Arrangements had already been made between Chet [the business manager] and Mike [claimant]. Removal was sent in error.” That letter can only be read as an admission by the union that claimant had not been in violation of a normal workplace standard at the time of the termination. Neither the Board nor the majority addresses that aspect of the letter in their respective opinions, and that, I believe, is where their error lies. This is not a case where a claimant fulfills an obligation only after he has been terminated for failing to act on the obligation and then asks for reinstatement. Rather, this is a case where claimant was terminated because the parties involved were working with incomplete information through no fault of claimant.
In other words, the facts establish that claimant was not terminated for violating a normal employment standard. He was terminated because the union had misinformed employer that he had. In fact, this case is legally indistinguishable from one in which the business agent, for purely malicious reasons, sends a false notice to employer that claimant is in arrears in his union dues and then confirms that status when called by employer, which proceeds to terminate claimant. According to the majority’s analysis, claimant would be ineligible to receive TTD benefits on those facts because it does not matter whether claimant has, in fact, violated normal employment standards, but only whether employer has terminated him on the belief that he has. Former OAR 436-60-030(1 l)(b) cannot be understood to operate that way. Hence, the majority errs in concluding that substantial evidence supports the Board’s finding that employer terminated claimant for violating a normal employment standard.
For the foregoing reasons, I respectfully dissent.